JUDGE PRYOR
delivered the opinion op the court.
The forfeiture by the party loaning at a greater rate of interest than that provided'by the General Statutes and the subsequent amendments was in the nature of a penalty, and when the section authorizing the forfeiture was repealed by the act of March 2, 1878, there was nothing to prevent the obligee from recovering his debt with legal interest.
The legal rate of interest by the act of March 2, 1878, is 6 per cent., and the appellant was entitled to recover his debt with that rate of interest. For this reason alone the judgment is reversed, and cause remanded, with directions to enter judgment accordingly.